USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: _ 0/2/7207

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
JACK SO,
Plaintiff,
. 18-CV-11526 (ALC)
-against-
ZIV SIDI, NATALIA VIRYCH, and ORDER
ZOUND PRO LLC,
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

The Court has reviewed the settlement and release agreement as required by Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). ECF No. 18. The Court finds it to be
fair and reasonable, and approves the settlement. Accordingly, this matter is hereby dismissed and
discontinued with prejudice. The Court reserves authority to retain jurisdiction to enforce the terms

of the Agreement for a period of no longer than sixty days following dismissal.

SO ORDERED.

Dated: February 21, 2020 (rodree / (Lae
New York, New York o—~

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
